K to meDETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 have been examined and are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16945261 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 16945261 has all the elements (highlighted in grey) of claim 1 of 16749700. Accordingly, claim 1 of 16945261 anticipates claim 1 of 16749700
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims from the applications are shown below

Application No. 16749700
Application No. 16945261
A method, comprising:

categorizing a first data element in a database with a first attribute of a first dimension, the first dimension being an aspect of a situation, problem, person, or thing;

categorizing a second data element in the database with a second attribute of the first dimension;

categorizing the first data element with a first attribute of a second dimension, the second dimension being an aspect of the situation, problem, person, or thing that is different from the first dimension;

categorizing the second data element in the database with a second attribute of the second dimension;

analyzing the first and second attribute of the first dimension to determine a first ratio of similarity and dissimilarity of the first and second attributes of the first dimension;

analyzing the first and second attributes of the second dimension to determine a second ratio of similarity and dissimilarity of the first and second attributes of the second dimension;

calculating a composite score with the first ratio and the second ratio.
1. (Currently Amended) A method, comprising:

categorizing, by a processor, a first data element in a database with a first attribute of a first dimension, the first dimension being an aspect of a situation, problem, person, or thing;

categorizing, by the processor, a second data element in the database with a second attribute of the first dimension;

categorizing, by the processor, the first data element with a first attribute of a second dimension, the second dimension being an aspect of the situation, problem, person, or thing that is different from the first dimension;

categorizing, by the processor, the second data element in the database with a second attribute of the second dimension;

receiving, through a user interface or an application programming interface, parameters related to a complementary difference computation and a generation of recommendation; and

performing a complementary difference computation by: analyzing, by the processor, the first and second attribute of the first dimension to determine a first ratio of similarity and dissimilarity of the first and 
second attributes of the first dimension based upon at least some of the parameters; analyzing, by the processor, the first and second attributes of the second dimension to determine a second ratio of similarity and dissimilarity of the first and second attributes of the second dimension based upon at least some of the parameters; calculating, by the processor, a composite score with the first ratio and the second ratio based upon at least some of the parameters; [[and]] generating, by the processor executing a recommendation algorithm, a complementary recommendation to link the first data element and the second data element when the composite score is within numerical limits; and displaying the complementary recommendation on the user interface with code, that upon selection, permits exploration of similarities and differences on a dimensional basis to allow the user to understand the basis for the complementary recommendation.




Claim Rejections - 35 USC§ 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1–15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 15 of prior Pub. No.: US 2020/0233863 Al (Appl. No.: 16/749,700). This is a provisional non-statutory double patenting rejection.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1-15 are directed to an abstract idea of categorizing/analyzing a data element with an attribute of a dimension, being an aspect of a situation, problem, person, or thing is a mental process.
Claim 1 requires two dimensions, two attributes in the two dimensions, two ratios by analyzing the two dimensions, and a score to be calculated based on the two ratios of dimensions. Claims 2-5 depend on claim 1.  Claims 6-14 are essentially the same as claims 105 except that they are directed to a computer system.  Claim 15 is a computer system similar to the one in claim 6 comprising a computer readable medium.

Claim 1 recite the steps of categorizing a first data element in a database with a first attribute of a first dimension, the first dimension being an aspect of a situation, problem, person, or thing;
categorizing a second data element in the database with a second attribute of the first dimension;
categorizing the first data element with a first attribute of a second dimension, the second dimension being an aspect of the situation, problem, person, or thing that is different from the first dimension;
categorizing the second data element in the database with a second attribute of the second dimension;
analyzing the first and second attribute of the first dimension to determine a first ratio of similarity and dissimilarity of the first and second attributes of the first dimension;
analyzing the first and second attributes of the second dimension to determine a second ratio of similarity and dissimilarity of the first and second attributes of the second dimension;
calculating a composite score with the first ratio and the second ratio

Claims 1-15 are directed to a mental process because one can look at two reports for two different persons, and determine, for instance, how productive they are and how timely they turn in work.  The ratio being the correlation between production and timelines (production number/ timeliness number), and then calculate who is the better employee by looking at the two ratios that are essentially numbers. Note that there are no details provided as to how the composite scores are calculated and how the calculating step enhances the mental process of looking at two numbers and obtaining the correlation between the two numbers.
Claim 1 does not have any steps that integrates the mental process of comparing to dimension scores into practical application
Claim 1, considering each of the steps and taken all the steps as a whole, does not amount to an inventive concept because comparing scores is not inventive.

Claims 2-5 further limit claim 1 by reciting (Claim 2) generating a link between the first and second data element when the composite score is within numerical limits.  (Claim 3) The method of claim 2, wherein the numerical limits are predetermined.  (Claim 4) The method of claim 2, wherein the numerical limits are dynamic.  (Claim 5) The method of claim 2, further comprising storing the link between the first and second element in the database.  

Claim 6 is essentially the same as claim 1 except that it is directed to an apparatus and recites additional elements such as “processors,” and “non-transitory computer readable medium”  

	Claims 7-14 further limit claim 6 by reciting:  (Claim 7) generate a link between the first and second data element when the composite score is within numerical limits. (Claim 8) The computer system of claim 7, wherein the numerical limits are predetermined.   (Claim 9) The computer system of claim 7, wherein the numerical limits are dynamic.  (Claim 10) The computer system of claim 7, wherein the computer executable code that when executed by the one or more processors cause the one or more processors to store the link (Claim 11) The computer system of claim 6, further comprising a database storing data, the data having a plurality of distinct data elements including the first data element and the second data element, each of the plurality of data elements being assigned a plurality of dimensions including the first dimension and the second dimension, and each of the plurality of dimensions being assigned at least one attribute including the first attribute and the second attribute of the first dimension, and the third attribute and the fourth attribute of the second dimension. (Claim 12)  The computer system of claim 11, wherein the computer executable code that when executed by the one or more processors cause the one or more processors to display a user interface having data regarding similarities and differences of the first data element and the second data element displayed in fields on a dimension by dimension basis.  (Claim 13) The computer system of claim 11, wherein the computer executable code that when executed by the one or more processors cause the one or more processors to display a user interface with a network visualization depicting a combinatorial solution space of composite scores, the user interface having an input mechanism configured to allow a user to interactively explore the combinatorial solution space of composite scores.  (Claim 14) The computer system of claim 11, wherein the computer executable code that when executed by the one or more processors cause the one or more processors to display a user interface with an interactive network visualization configured to allow a user to build a team by incrementally selecting data elements and dimensions of interest about those data elements in order to see resulting network dynamics with each addition or subtraction.  

	Claims 7-14 recite the additional elements of “processor” or “non-transitory computer readable medium,” however these additional elements are generic computer components and do not integrate the abstract idea of dynamic computer aided innovation via multidimensional complementary difference recommendation and exploration and/or mental process into practical application.

Considering each of the elements in claims 6-14 and taking the claims as a whole, the claimed apparatus and/or method does not amount to an inventive concept because the additional elements such as a “processor” or “medium” are being applied to perform generic functions of a computing system.

Claim 15 is essentially the same as claim 1 except that it is directed to an apparatus and recites additional elements such as “processors,”, “non-transitory computer readable medium and forming a collaboration team using at least one pair of the data elements having a composite score

Claims 1-15, considering each of the steps and taken all the steps as a whole, do not amount to an inventive concept because comparing scores is not inventive and the additional elements recited in claims 1-15 such as “processors,” and “non-transitory computer readable medium” are the components that are performing their generic functions. In these claims the computing system is not reconfigured significantly and no improvement to technology is realized except that generic computer components are performing their typical functions.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over White et al., US 10,268,735 B1, hereinafter White in view of Schmitz, Pub. No.: US 2016/0253406 Al, hereinafter Schmitz and further in view of Cheng, US 10,248,712 B1, hereinafter Cheng.

As per claim 1, A method, comprising:  White discloses:
analyzing the first and second attributes of the second dimension to determine a second ratio of similarity and dissimilarity of the first and second attributes of the second dimension; calculating a composite score with the first ratio and the second ratio. 
(White discloses a method of calculating a composite score as a measure of quality of match (e.g., “similarity and dissimilarity”) of the first node and the second node, using the relational classification matching score (e.g., “first ratio and the second ratio”) col. 3,  lines 21-26: “calculating a composite score as a measure of quality of match of the first node and the second node, using the relational classification matching score and also using one or more of: a node identifier edit distance matching score, property matching score, known synonym matching score, or known abbreviation matching score”)

With respect to claim 1, White does not disclose:

categorizing a first data element in a database with a first attribute of a first dimension, the first dimension being an aspect of a situation, problem, person, or thing; 
(White does not explicitly discloses a method of categorizing a a data element in a database with an attribute of a dimension, dimension being an aspect of a situation, problem, person, or thing)

categorizing a second data element in the database with a second attribute of the first dimension; categorizing the first data element with a first attribute of a second dimension, 
(White does not explicitly disclose a method of categorizing the first data element with a first attribute of a second dimension)

the second dimension being an aspect of the situation, problem, person, or thing that is different from the first dimension; categorizing the second data element in the database with a second attribute of the second dimension; 
(White does not explicitly disclose a method of categorizing the second data element with a second attribute of the second dimension)

analyzing the first and second attribute of the first dimension to determine a first ratio of similarity and dissimilarity of the first and second attributes of the first dimension; 
(White does not explicitly discloses a method of determine a first ratio of similarity and dissimilarity of the first and second attributes of the first dimension)

(However, Schmitz discloses a method of categorizing the set of data elements wherein the first dimension representing the descriptive (e.g., “attribute”) of plurality of tangible resources (e.g., “situation, problem, person or thing”) categorizing a first data element in a database with a first attribute of a first dimension, the first dimension being an aspect of a situation, problem, person, or thing; 
 (Schmitz par. [0007] lines 4-13: “configured to receive a set of data elements descriptive of a plurality of tangible resources disposed within a plurality of locations, categorize the set of data elements by tangible resource and location to produce a categorized set of data elements, provide the categorized set of data elements within a matrix having a first dimension and a second dimension, the first dimension representing the plurality of tangible resources, the second dimension representing the plurality of locations”)

categorizing a second data element in the database with a second attribute of the first dimension; categorizing the first data element with a first attribute of a second dimension, 
(Schmitz discloses a method of providing the categorized set of data elements within a matrix (e.g., “a first attribute of a second dimension”) having a first dimension and a second dimension, the first dimension representing (e.g., the “attribute” of tangible resources) the plurality of tangible resources, the second dimension representing the plurality of locations (e.g., the “attribute” of locations): par. [0007] lines 7-10: “categorize the set of data elements by tangible resource and location to produce a categorized set of data elements, provide the categorized set of data elements within a matrix having a first dimension and a second dimension, the first dimension representing the plurality of tangible resources, the second dimension representing the plurality of locations”)

the second dimension being an aspect of the situation, problem, person, or thing that is different from the first dimension; categorizing the second data element in the database with a second attribute of the second dimension; 
 (Schmitz teaches a method of representing data elements within a matrix having the second dimension represent the plurality of locations: par. [0007] lines 4-10: “configured to receive a set of data elements descriptive of a plurality of tangible resources disposed within a plurality of locations, categorize the set of data elements by tangible resource and location to produce a categorized set of data elements, provide the categorized set of data elements within a matrix having a first dimension and a second dimension, the first dimension representing the plurality of tangible resources, the second dimension representing the plurality of locations”)

Furthermore, Cheng discloses:

analyzing the first and second attribute of the first dimension to determine a first ratio of similarity and dissimilarity of the first and second attributes of the first dimension; 
 (Cheng discloses a method of determining the Euclidean distance (e.g., “a first ratio of similarity and dissimilarity of the first and second attributes”) between the representations of the reviews in order to determine how similar or different the representations of the reviews are to each other: col. 31, lines 49-57: “The review selection service 420 may determine the similarity or differences between the representations of the reviews in the set obtained in block 504 in order to determine how to divide the set of reviews into the different clusters. In some embodiments, the review selection service 420 may determine the Euclidean distance between the representations of the reviews in order to determine how similar or different the representations of the reviews are to each other.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schmitz and Cheng into the system of White because, they are analogous art as being directed to the same field of endeavor, , the method of relational data analysis in a database system.
White would have been motivated to use teachings of Schmitz, categorizing the set of data elements wherein the first dimension representing the descriptive (e.g., “attribute”) of plurality of tangible resources for determining nodes matches in terms of, properties or attributes to calculate a relational classification matching score, which further improves composite score (See White, col. 3 lines 10-13) by analyzing a particular property or attribute of data source and thus, it enhances overall system performance.
White also would have been motivated to combine teachings of Cheng, determining the Euclidean distance to calculate how similar or different the representations of two or more data sources because, it enhances the analysis of matching items in data sources by measuring the degree of similarity or dissimilarity among items in the graph.

As per claim 2, The method of claim 1, further comprising: generating a link between the first and second data element when the composite score is within numerical limits.  
(White discloses a method of outputting (e.g., “generating”) a graph comprises a first edge (e.g., edge refers to a “link” in graph theory) and a second edge that respectively link the canonical tuple to the first node  (e.g., “first data element”) and the second node (e.g., “second data element”) when the composite score exceeds a threshold value (e.g., “score is within numerical limits”): col.3 lines 31-37: “In one feature, the method further comprises creating and storing, in computer memory, an output graph comprising the first graph, the second graph, and the canonical tuple, wherein the canonical tuple comprises a first edge and a second edge that respectively link the canonical tuple to the first node and the second node when the composite score exceeds a threshold value”, col. 4 lines 16-20: “A  “graph”, in the context of this disclosure, comprises digital data stored in memory or in persistent storage that represents two or more nodes joined by one or more edges, and that may be visually rendered, or inspected, trans formed, altered or managed, using graph operations”)

As per claim 3, The method of claim 2, wherein the numerical limits are predetermined.  
(White discloses a method of specifying threshold score value (e.g., “the numerical limits are predetermined”) to determine the matches between the first data source and the second: col. 2, lines 52-63: “generating a canonical tuple that represents a match between the first node and the second node in response to determining that the composite score is equal to or greater than a specified threshold score value ...  In another embodiment, a computer-implemented data processing method for determining whether a first node, which is associated with a first entity of a first data source, matches and represents a same object as a second node, which is associated with a second entity of a second”)

As per claim 4, The method of claim 2, wherein the numerical limits are dynamic.  
(White discloses a method of specifying a threshold (e.g., “dynamic”) score value to determine matches between the first node and second node: col. 2, lines 52-63: “generating a canonical tuple that represents a match between the first node and the second node in response to determining that the composite score is equal to or greater than a specified threshold score value)

As per claim 5, The method of claim 2, further comprising storing the link between the first and second element in the database.  
(White discloses a method of storing digital data in a persistent storage (e.g., “in the database”) representing two or more nodes (e.g., “the first and second element”) joined by one or more edges (e.g., “the link between the first and second element”): col. 4 lines 16-20: “A  “graph”, in the context of this disclosure, comprises digital data stored in memory or in persistent storage that represents two or more nodes joined by one or more edges, and that may be visually rendered, or inspected, trans formed, altered or managed, using graph operations”)

Claims 6, 7, 8, 9, 10, 11, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Schmitz, further in view of Cheng and Mohanty et al. Pub. No.: US 2014/0156588 A1, hereinafter Mohanty.
 
As per claim 6, A computer system comprising: one or more processors; and one or more non-transitory computer readable medium storing computer executable code that when executed by the one or more processors cause the one or more processors to: analyze a first attribute and a second attribute of a first dimension to determine a first ratio of similarity and dissimilarity of the first and second attributes of the first dimension, 
(White does not explicitly disclose about determining a first ratio of similarity and dissimilarity of the first and second attributes of the first dimension.
However, Cheng discloses a method of determining the Euclidean distance (e.g., “ratio of similarity and dissimilarity”) between the representations of the reviews in order to determine how similar or different the representations of the reviews are to each other: col. 31, lines 49-57: “The review selection service 420 may determine the similarity or differences between the representations of the reviews in the set obtained in block 504 in order to determine how to divide the set of reviews into the different clusters. In some embodiments, the review selection service 420 may determine the Euclidean distance between the representations of the reviews in order

the first attribute being assigned to a first data element, and the second attribute being assigned to a second data element, the first dimension being an aspect of a situation, problem, person, or thing; 
(White does not explicitly discloses about first attribute being assigned to a first data element, and the second attribute being assigned to a second data element wherein the first dimension being an aspect of a situation, problem, person, or thing.

However, Schmitz discloses a method of providing the categorized set of data elements within a matrix having a first dimension and a second dimension, the first dimension representing the plurality of tangible resources (e.g., “first data element”), the second dimension representing the plurality of locations (e.g., “second data element”) wherein the first dimension representing the descriptive (e.g., “attribute”) of plurality of tangible resources (e.g., “situation, problem, person or thing”): par. [0007] lines 4-13: “configured to receive a set of data elements descriptive of a plurality of tangible resources disposed within a plurality of locations, categorize the set of data elements by tangible resource and location to produce a categorized set of data elements, provide the categorized set of data elements within a matrix having a first dimension and a second dimension, the first dimension representing the plurality of tangible resources, the second dimension representing the plurality of locations”)

analyzing a third attribute, and a fourth attribute of a second dimension to determine a second ratio of similarity and dissimilarity of the third attribute and fourth attribute of the second dimension, the third attribute being assigned to the first data element, and the fourth attribute being assigned to the second data element, the second dimension being an aspect of the situation, problem, person, or thing that is different from the first dimension; 
(Mohanty discloses a method of modifying the logical data model of the relational multi-dimensional analytic database in any suitable manner by defining a measure within the logical data model of the relational (e.g., “second, third, fourth attribute being assigned to the first..”) multi-dimensional analytic database and/or a cardinality within the logical data model of the relational multi-dimensional analytic database: [FIG.6], [FIG.7], par. [0055] “Modifying module 108 may modify the logical data model of the relational multi-dimensional analytic database in any suitable manner. For example, modifying module 108 may define a measure within the logical data model of the relational multi-dimensional analytic database, a dimension within the logical data model of the relational multi-dimensional analytic database, a hierarchical dimension within the logical data model of the relational multi-dimensional analytic database, and/or a cardinality within the logical data model of the relational multi-dimensional analytic database. In one example, modifying module 108 may generate data model 700 in FIG. 7 according to user input.”)

calculating a composite score with the first ratio and the second ratio.  (White discloses a method of calculating a composite score as a measure of quality of match (e.g., “similarity and dissimilarity”) of the first node and the second node, using the relational classification matching score (e.g., “first ratio and the second ratio”) col. 3,  lines 21-26: “calculating a composite score as a measure of quality of match of the first node and the second node, using the relational classification matching score and also using one or more of: a node identifier edit distance matching score, property matching score, known synonym matching score, or known abbreviation matching score”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mohanty into the system of White and combined references because, they are analogous art as being directed to the same field of endeavor, the method of relational data analysis in a database system. 
White would have motivated to combine teachings of Cheng, determining the Euclidean distance to calculate how similar or different the representations of two or more data sources because, it enhances the analysis of matching items in data sources by measuring the degree of similarity or dissimilarity among items in the graph.
White also would have motivated to use teachings of Schmitz, categorizing the set of data elements wherein the first dimension representing the descriptive (e.g., “attribute”) of plurality of tangible resources for determining nodes matches in terms of, properties or attributes to calculate a relational classification matching score, which further improves composite score (See White, col. 3 lines 10-13) by analyzing a particular property or attribute of data source and thus, it enhances overall system performance.
Lastly, White would have motivated teachings of Mohanty’s disclosure of modifying the logical data model of the relational multi-dimensional analytic database in any suitable manner by defining a measure within the logical data model of the relational because it allows matching multi-dimensional properties or attributes of matching items in data source which dramatically improves the performance of system.

As per claim 7,  The computer system of claim 6, wherein the computer executable code that when executed by the one or more processors cause the one or more processors to generate a link between the first and second data element when the composite score is within numerical limits.  
Claims 7 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 8, The computer system of claim 7, wherein the numerical limits are predetermined.  
Claims 8 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 9, The computer system of claim 7, wherein the numerical limits are dynamic.  
Claims 9 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 10,  The computer system of claim 7, wherein the computer executable code that when executed by the one or more processors cause the one or more processors to store the link.  
Claims 10 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 11,  The computer system of claim 6, further comprising a database storing data, the data having a plurality of distinct data elements including the first data element and the second data element, each of the plurality of data elements being assigned a plurality of dimensions including the first dimension and the second dimension, and each of the plurality of dimensions being assigned at least one attribute including the first attribute and the second attribute of the first dimension, and the third attribute and the fourth attribute of the second dimension.  
(White does not explicitly discloses a method of having “a plurality of distinct data elements including the first data element and the second data element, each of the plurality of data elements being assigned a plurality of dimensions including the first dimension and the second dimension, and each of the plurality of dimensions being assigned at least one attribute including the first attribute and the second attribute of the first dimension, and the third attribute and the fourth attribute of the second dimension”)

However, Mohanty discloses a method of representing the logical data model of the relational multi-dimensional analytic database in any suitable manner by defining a measure within the logical data model of the relational (e.g., “second, third, fourth attribute being assigned to the first..”) multi-dimensional analytic database and/or a cardinality within the logical data model of the relational multi-dimensional analytic database: [FIG.6], [FIG.7], par. [0055] “Modifying module 108 may modify the logical data model of the relational multi-dimensional analytic database in any suitable manner. For example, modifying module 108 may define a measure within the logical data model of the relational multi-dimensional analytic database, a dimension within the logical data model of the relational multi-dimensional analytic database, a hierarchical dimension within the logical data model of the relational multi-dimensional analytic database, and/or a cardinality within the logical data model of the relational multi-dimensional analytic database. In one example, modifying module 108 may generate data model 700 in FIG. 7 according to user input.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mohanty into the system of White and combined because, they are analogous art as being directed to the same field of endeavor, the method of data analysis in a relational database system.
White would have motivated to combine the teachings of cited reference of Mohanty, modifying the logical data model of the relational multi-dimensional analytic database in any suitable manner by defining a measure within the logical data model of the relational because it allows matching multi-dimensional properties or attributes of matching items in data source which dramatically improves the performance of system.

As per claim 12,  The computer system of claim 11, wherein the computer executable code that when executed by the one or more processors cause the one or more processors to display a user interface having data regarding similarities and differences of the first data element and the second data element 
(White does not explicitly discloses a method of having data regarding similarities and differences of the first data element and the second data element.
However, Cheng discloses a method of determining the Euclidean distance (e.g., “having data regarding similarities and differences of the first data element and the second data element”) between the representations of the reviews in order to determine how similar or different the representations of the reviews are to each other: col. 31, lines 49-57: “The review selection service 420 may determine the similarity or differences between the representations of the reviews in the set obtained in block 504 in order to determine how to divide the set of reviews into the different clusters. In some embodiments, the review selection service 420 may determine the Euclidean distance between the representations of the reviews in order to determine how similar or different the representations of the reviews are to each other.”)

displayed in fields on a dimension by dimension basis. 
(White does not explicitly disclose a method of displaying fields on a dimension by dimension basis.
However, Cheng discloses a method of categorizing reviews into a plurality of groups or "clusters" based at least in part on the characteristics, attributes, or features (e.g., “displayed in fields”) of the reviews): col. 5 lines 33-36: “Thus, in some embodiments, the computing device may organize a set of reviews into a plurality of groups or "clusters" based at least in part on the characteristics, attributes, or features of the reviews”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheng into the system of White and combined references because, they are analogous art as being directed to the same field of endeavor, the method of data analysis in a relational database system.
White would have motivated to combine teachings of Cheng, determining the Euclidean distance to calculate how similar or different the representations of two or more data sources because, it enhances the analysis of matching items in data sources by measuring the degree of similarity or dissimilarity among items in the graph.
White also would have motivated to combine teachings of categorizing reviews into a plurality of groups or "clusters" based at least in part on the characteristics, attributes, or features (e.g., “displayed in fields”) because they represent fields in a database which may be used for representing each of dimension in a multi-dimensional space for matching attributes or properties of items in data sources. 
 
As per claim 13, The computer system of claim 11, wherein the computer executable code that when executed by the one or more processors cause the one or more processors to display a user interface with a network visualization depicting a combinatorial solution space of composite scores, the user interface having an input mechanism configured to allow a user to interactively explore the combinatorial solution space of composite scores.  
(White and combined references do not explicitly discloses a method of configuring system such that display a user interface with a network visualization depicting a combinatorial solution space of composite scores, the user interface having an input mechanism configured to allow a user to interactively explore the combinatorial solution space of composite scores.
However, Mohanty discloses a method of configuring network architecture comprising plurality of client and server computing devices are connected through network, where client devices may be provided with visualization user interface to interactively explore performing customized large-scale data analytics: [FIG 2] element 206, par. [0080] “FIG. 9 is a block diagram of an exemplary network architecture 900 in which client systems 910, 920, and 930 and servers 940 and 945 may be coupled to a network 950. As detailed above, all or a portion of network architecture 900 may perform and/or be a means for performing, either alone or in combination with other elements, one or more of the steps disclosed herein (such as one or more of the steps illustrated in FIG.3 All or a portion of network architecture 900 may also be used to perform and/or be a means for performing other steps and features set forth in the instant disclosure”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mohanty into the system of White and combined references because, an access of visualization user interface allowing users to interactively explore performing customized large-scale data analytics improves user experience of using the system.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Schmitz, further in view of Cheng and Mohanty and Elad et al., US 8,407,263 B2, hereinafter Elad.

As per claim 14, The computer system of claim 11, wherein the computer executable code that when executed by the one or more processors cause the one or more processors to display a user interface with an interactive network visualization 
(Mohanty discloses a method of configuring system to allow users modifying the logical data model of the relational multi-dimensional analytic database (e.g., “selecting data elements and dimensions of interest”) based on the user input via visualization module enabled to perform online analytical processing operations (e.g., “resulting network dynamics with each addition or subtraction”): par. [0054] Returning to FIG. 3, at step 306 one or more of the systems described herein may modify the logical data model of the relational multi-dimensional analytic database based on the user input. [0056] Returning to FIG. 3, at step 308 one or more of the systems described herein may provide a visualization user interface, based on the logical data model, to enable performing online analytical processing operations. For example, visualization module 110 may, as part of computing device 202 in FIG. 2, provide a visualization user interface 222, based on logical data model 212, to enable performing online analytical processing operations.)

configured to allow a user to build a team by incrementally selecting data elements and dimensions of interest about those data elements in order to see resulting network dynamics with each addition or subtraction. 
(Elad discloses a method of organizing concept-space domain that clusters highly related concepts together, while controlling the growth of concept groups (e.g., “to build a team”) and re-organizing groups as required by newly acquired concept linkage information (e.g., “by incrementally selecting data elements and dimensions of interest”): col. 19, lines 34-48: “FIG. 13 provides an example of an evolved concept-space organization. In this case, Ref. 1301 depicts a concept grouping, while Ref. 1303 depicts another concept grouping, while Ref.1302 is a relation that is linked to both grouping 1301 and grouping 1303. ... In a preferred embodiment, concept groups are evolved in parallel on any number of computing devices using a discrete network-generation system that clusters highly related concepts together, while controlling the growth of concept groups and re-organizing groups as required by newly acquired concept linkage information.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mohanty and Elad into the system of White and combined references because, an access of visualization user interface allowing users to interactively explore performing customized large-scale data analytics improves user experience of using the system.
White also would have motivate to use a method of organizing concept-space domain that clusters highly related concepts together, while controlling the growth of concept groups (e.g., “to build a team”) and re-organizing groups as required by newly acquired concept linkage information (e.g., “by incrementally selecting data elements and dimensions of interest”) because the high level conceptual data modeling may  serve as a great tool by providing an abstract and conceptuses view of understanding data source for matching items in data, providing rich environment of using the system that enhances the overall user experiences.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Cheng and further in view of Mohanty and Zhao et al. US 2018/0336710 Al, hereinafter Zhao.

As per claim 15, A computer system comprising: one or more processors; and one or more non-transitory computer readable medium storing: data having a plurality of distinct data elements, each of the plurality of data elements being assigned a plurality of dimensions including a first dimension and a second dimension, 
(White and combined reference does not explicitly discloses a method of a plurality of data elements being assigned a plurality of dimensions including a first dimension and a second dimension.
However, Mohanty discloses a method of defining a measure within the logical data model (e.g., logical “distinct data elements”) of the relational multi-dimensional (e.g., “being assigned a plurality of dimensions”) analytic database and a cardinality (e.g., “including a first dimension and a second dimension”) within the logical data model of the relational multi-dimensional analytic database: [FIG.6], [FIG.7], par. [0055] “Modifying module 108 may modify the logical data model of the relational multi-dimensional analytic database in any suitable manner. For example, modifying module 108 may define a measure within the logical data model of the relational multi-dimensional analytic database, a dimension within the logical data model of the relational multi-dimensional analytic database, a hierarchical dimension within the logical data model of the relational multi-dimensional analytic database, and/or a cardinality within the logical data model of the relational multi-dimensional analytic database. In one example, modifying module 108 may generate data model 700 in FIG. 7 according to user input.”)

and at least some of the plurality of dimensions being assigned at least one attribute; 
(White discloses a method of matching nodes by properties or attributes to calculate a relational classification (e.g., a relational classification represents “dimensions being assigned at least one attribute”) matching score: col.3, lines10-18: “determining which proximate nodes match the first node in node identifiers, properties or attributes; calculating a relational classification matching score for the first node and the second node that is based upon on the first relational classification score and the second relational classification score, as a representation of similarity between the first node and the second node based upon a first similarity of the respective locations of the nodes, a second similarity of all proximate nodes that are joined respectively”)

and computer executable code that when executed by the one or more processors cause the one or more processors to: analyze pairs of distinct data elements to determine one or more dimensional scores, each dimensional score 
(White does not explicitly discloses a method of analyzing pairs of distinct data elements to determine one or more dimensional scores, each dimensional score. 
However, Zhao discloses a method of configuring system with score engine for handing scoring of dimensions (e.g., “to determine one or more dimensional scores”) to provide a set of dimensions (e.g., each of “distinct data element” represents a dimension) of a data model that can provide insight into a measure of the data model filtered on a dimension value of a dimension: par. [0028] Score engine 120 handles the scoring of dimensions. For instance, when score engine 120 receives from visualization manager 110 a set of dimensions of a data model that can provide insight into a measure of the data model filtered on a dimension value of a dimension, score engine 120 sends query processor 140 a request for metrics associated with each dimension in the set of dimensions. In some embodiments, the metrics associated with a dimension may include the average value of the measure categorized by dimension values of the dimension and the maximum value of the measure categorized by a dimension value of the dimension.)

computed by analyzing attributes of the pairs of distinct data elements on a dimension by dimension basis for similarities and dissimilarities, 
(White does not explicitly discloses a method of computing by analyzing attributes of the pairs of distinct data elements on a dimension by dimension basis for similarities and dissimilarities.
However, Cheng discloses a method of determining the Euclidean distance between the representations (e.g., “analyzing attributes of the pairs of distinct data elements on a dimension by dimension basis for similarities and dissimilarities”) of the reviews (e.g., “district data elements”) in order to determine how similar or different the representations of the reviews are to each other: col. 31, lines 49-57: “The review selection service 420 may determine the similarity or differences between the representations of the reviews in the set obtained in block 504 in order to determine how to divide the set of reviews into the different clusters. In some embodiments, the review selection service 420 may determine the Euclidean distance between the representations of the reviews in order to determine how similar or different the representations of the reviews are to each other.”)

and combining the dimensional scores to form a composite score for the plurality of data elements for the dimensions analyzed; and forming a collaboration team using at least one pair of the data elements having a composite score within numerical limits of a spectrum from most similar to the most dissimilar.  
(White discloses a method of calculating a composite score as a measure of quality of match (e.g., “similarity and dissimilarity”) of the first node and the second node, using the relational classification (e.g., “the pairs of distinct data elements”) matching score (e.g., “composite score within numerical limits of a spectrum from most similar to the most dissimilar”) col. 3,  lines 21-26: “calculating a composite score as a measure of quality of match of the first node and the second node, using the relational classification matching score and also using one or more of: a node identifier edit distance matching score, property matching score, known synonym matching score, or known abbreviation matching score”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheng, Mohanty and Zhao into the system of White because, they are analogous art as being directed to the same field of endeavor, the method of data analysis in a relational database system. 
White would have been motivated to use teachings of Mohanty, defining a measure within the logical data model (e.g., logical “distinct data elements”) of the relational multi-dimensional (e.g., “being assigned a plurality of dimensions”) analytic database and a cardinality within the logical data model of the relational multi-dimensional analytic database because it allows the plurality of attributes of item to be in the equation for matching thus, it enhances the quality of matching items in the system.
White also would have been motivated to combine teachings of Zhao, configuring system with score engine for handing scoring of dimensions to provide a set of dimensions of a data model that can provide insight into a measure of the data model filtered on a dimension value of a dimension because it may use for measuring the score of attribute (e.g., dimensional score) that may further enhance matching items by understanding the insight of data model.
White also would have been motivated to combine teachings of Cheng, determining the Euclidean distance to calculate how similar or different the representations of two or more data sources because, it enhances the analysis of matching items in data sources by measuring the degree of similarity or dissimilarity among items in the graph.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154